DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11, 13-16, and 18-20 are presented. Claims 1, 13, 18 are amended. Applicant’s amendments have overcome the previous 112a and 112b rejections. The claims present new issues under 35 USC 112.

Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 3/26/2021 include arguments from previous filings. These have been fully considered and are not persuasive. Applicant argues that claims 1, 13, and 18 are distinguished over the art due to at least the language “a single de-alloying operation”. Applicant intends that language to distinguish over the art of record because Applicant alleges the art of record requires a more complicated de-alloying process including multiple corrosion and material reapplication steps. However, based on the limited language found in specification related to the de-alloying operation it is not entirely clear the claim, as it is currently worded, supports this interpretation. To be clear it may be that a claim including language that clearly captures the limitation that applicant intendeds overcomes the art as it is currently presented. However, such a claim is not currently presented. 
Claims 1, 13, and 18 all make use of the open transitional phrase comprising. Thus, it would appear that a process including all the claimed steps and a second single de-alloying operation would still fall within the scope of the claim. It is also noted the same or similar language seems to have been 
It is noted, that the rejection in its current form may be overcome by strictly limiting the claims to the less complicated process argued for in the remarks by including changes such as comprising to consisting, operation to step, pointing out a clear definition in the description showing that “operation” can’t include substeps, and/or submitting some way of clearly articulating that the claim is closed to a multi-step process. 
Regarding how the art is applied to the claims Applicant provides similar arguments to those previously presented including discussing references to other sections in Fujita and the failure of the primary reference to provide for a reason to combine the secondary reference. These arguments have been addressed in previous actions and remain unpersuasive absent a change in the material facts. See pages 2-4 of the office action dated 6/29/2020. 

Claim Interpretation
Claims 1, 13, and 18 require an ink which is rheologically tuned. The language in the claims is being interpreted as “rheologically tuned” is a feature of the ink and an additional step of tuning the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites several specific categories of additive manufacturing. Claim 1 has been amended to include the use of an additive process that deposits filaments of material. The requirement of a deposited filament does not appear to be conventional with all the listed processes. For example, fused deposition modeling does require a filament but selective laser sintering works by exposing a powder . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the following step “providing a plurality of filaments of rheologically tuned ink forming a metal powder mixture, usable as feedstock and able to be flowed through a nozzle when applied being used in an additive manufacturing process to make a metal structure”. The language of this portion does not clearly convey what Applicant intends to claim. Based on the specification and the language of the other independent claims it appears this section was intended to require providing a plurality of filaments of rheologically tuned ink from a mixture of metal powder, where the ink is usable as a feedstock and can flow through a nozzle to make a metal structure. However, as the current language appears to include some grammatical errors the claim is indefinite. For the purpose of 
Claims 2-11 are rejected due to dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”) and Gibson (“Additive Manufacturing Technologies Chapter 10 Direct Write Technologies”).
Claim 1: Panat teaches techniques for additive manufacturing with nanoparticles to make a 3D hierarchical porous structure (Panat Title, Abstract, and Fig. 4).


Panat provides several specific embodiments that include a laser deposition process (e.g. selective laser sintering), figures 1-4. Panat is open to other additive manufacturing processes as Panat provides an expansive definition of “additive deposition” and teaches certain embodiments include hardening or curing deposited materials which is a feature of inks (Panat [0017] and [0029]). However, Panat does not specify if the additive manufacturing process deposits a filament or is a direct ink writing process which would include filament deposition. 
Gibson is an overview of various additive manufacturing process covering basic design elements of each of the major categories, strengths/weaknesses of the various processes, and applications. Gibson includes chapters on powder bed fusion (selective laser sintering similar the specific embodiments pictured in Panat figures 1-4) and direct writing processes which includes beam deposition, direct printing, extrusion-based and other AM processes at small scales (less than 50 um), Gibson chapters 5 and 10. Gibson teaches ink based direct writing processes have two main modes continuous filament writing and droplet jetting (Gibson 10.3 page 260 and figure 10.1 page 261). A nozzle is employed in the both modes, see 10.3.1 and figure 10.2. Gibson teaches that after deposition the inks need to be “transformed” by the environment or an external source of heat (Gibson page 261), this appears to mean that the inks are cured after deposition. Curing a deposited material is one of the 
Gibson teaches these ink based systems are the most varied, least expensive, and most simple approaches to direct writing (Gibson 10.3 page 260). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the additive deposition process of Panat by including a continuous filament writing ink based direct write system with appropriate curing means as taught by Gibson since Panat teaches that curing/hardening based systems are a viable embodiment and Gibson teaches several advantages to ink based direct write systems including flexibility and low cost. 

Panat teaches that the final structure is hierarchical, specifically it has mesopores (1st) and nanopores (2nd) which are distinct porosity ranges (Panat Abstract controlled hierarchical porosity at multiple levels). The multiple sizes of pores are caused by depositing layers to define larger pores and then fully curing the structure post deposition to achieve nanoscale porosity (Panat Abstract fully cured and Fig. 4 & 5H). Panat teaches a step of fully curing the final structure to create nanoporosity but does not teach a de-alloying operation to create such nanoporosity (Panat Abstract). Although the step of fully curing the structure makes use of an analogous removal technique by exploiting an intrinsic material property difference.
Fujita teaches a method of de-alloying metal to create differing porosity (Fujita Abstract). Fujita teaches that each pore size range can be tuned to control the properties of the material and that hierarchal nanoporous metals are used in various areas including molecular detection, catalysis, and 3D graphene synthesis (Fujita Abstract). Fujita also teaches that de-alloying is used for hierarchical pore formation (Fujita Abstract and 2.4 Hierarchical pore formation). Fujita teaches a de-alloying method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Panat by adding any of the de-alloying steps or substituting the fully curing step with any of the de-alloying steps in order to create a hierarchical nanoporous structure because Fujita teaches, advantageously, mass transport can be increased while maintaining a large surface area to volume ratio by forming multiple levels of pores due to the inclusion of a de-alloying step (Fujita 2.4 Hierarchical pore formation).
The limitation of “a single de-alloying operation” appears to be met as the claim is open to multiple single de-alloying operations (comprising vs. consisting) and the scope of operation is not strictly limited to only a single aqueous bath based on the language in specification. 

Claim 2: Panat teaches nanoparticles are part of the feedstock (Panat [0030] nanoparticles) and does not suggest any reason why different particles wouldn’t work together. Panat teaches a product 
Claim 9: Panat teaches the process can include annealing or other suitable treatments (Panat annealing [0044]).

Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”) and Gibson (“Additive Manufacturing Technologies Chapter 10 Direct Write Technologies”) as applied to Claim 1 above, and further in view of Husovska (“Printing Ink Formulations”). 
Claim 3: Panat in view of Fujita renders obvious all the limitations of claim 1. Panat teaches nanoparticles are part of the feedstock (Panat [0030] nanoparticles) and does not suggest any reason why different particles wouldn’t work together. Panat teaches a product with multiple metals, the product would require a feedstock with two types of metal nanoparticles (Panat [0021] compliant interconnects made of tin-copper and [0032] silver).
Panat does not specify if the ink has a binder. Husovska states that an “ink” as used in the art requires a binder. 
Husovska reviews printer inks including conductive and 3D printing inks (Husovska Title, Introduction, 3D printing page 42 and functional inks may be conductive page 41). Husovska states on page 41 “Usually, hot melt inks employing thermoplastic polymers are involved in formulation of 3D printing inks”, on page 50 “Inks contain three basic components: colorants, resins or binders, and solvents” and on page 50 functional inks “Pigments in graphic inks are replaced by metal particles or precursors of metal particles”. Husovska on page 44 section 3.2.2 Polymers/resins teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ink of Panat by adding a binder in order to hold the ink together or hold the metal nanoparticles on the substrate (Husovska page 44 3.2.2 Polymers/resins).
Claims 6 and 8: Panat teaches nanoparticles are part of the feedstock (Panat [0030] nanoparticles) and does not suggest any reason why different particles wouldn’t work together. Panat teaches a product with multiple metals, the product would require a feedstock with two types of metal nanoparticles (Panat [0021] compliant interconnects made of tin-copper and [0032] silver). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”) Gibson (“Additive Manufacturing Technologies Chapter 10 Direct Write Technologies”) and Husovska (“Printing Ink Formulations”) as applied to claim 6 above, and in view of Bell US PG Pub 2017/0181291. 
Claim 7: Panat in view of Fujita renders obvious all the limitations of claim 6. Panat teaches an ink with nanoparticles, silver nanoparticles, and products with multiple metals (Panat [0005] ink, [0032] & [0054] silver, and [0021] compliant interconnects made of tin-copper). 
Panat teaches other materials can be used but does not teach gold (Panat [0032]). 
Bell teaches a process for printing conductive inks (Bell Title and Summary of the Invention [0005]). Bell teaches the process is direct write (Bell Title). Bell teaches the ink is a gold and silver powder combined with an organic solvent (Bell [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ink of Panat by adding gold nanoparticles as taught by Bell because . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”) Gibson (“Additive Manufacturing Technologies and Chapter 10 Direct Write Technologies”) as applied to claim 9, and in view of Ng US PG Pub 2017/0252974. 
Claim 10: Panat in view of Fujita renders obvious all the limitations of claim 9. Panat teaches other suitable processes can be performed including annealing (Panat [0044]). Panat teaches that a polymeric sacrificial layer can be applied between layers and can be later removed by burning (Pant [0041] sacrificial material, polymer, and removable via heating). 
Panat does not specify the temperature of the annealing step. Panat’s silence on the temperature makes clear that the exact nature is not critical to the outcome of the method or viability of the final product. It is thus necessary for one of ordinary skill in the art to look to the prior art to determine a suitable temperature, rendering obvious any known and suitable temperature such as that of Ng (Ng [0082] and [0085]). Ng teaches a 3D printing method with the build material consisting of inorganic particles and polymers (Ng Abstract and Fig. 2B). Ng teaches an annealing step to remove the polymeric compound by decomposition at a temperature of 1 to 300 C below the melting point of the inorganic particle (Ng [0082] decomposition and [0085]). Ng teaches the heating is performed in such a manner as to preserve the geometry of the 3D object (Ng [0082] preserve). 
The ranges 1 to 300 C below the melting point and 70-99% of the melting point would overlap significantly for most metals or metal alloys. In the case where the claimed ranges overlap or lie inside 
Claim 11: Panat in view of Fujita renders obvious all the limitations of claim 10. Panat teaches other suitable processes can be performed including annealing (Panat [0044]).
Panat does not specify the duration of the annealing step. Panat’s silence on the duration makes clear that the exact nature is not critical to the outcome of the method or viability of the final product. It is thus necessary for one of ordinary skill in the art to look to the prior art to determine a suitable duration, rendering obvious any known and suitable time such as that of Ng ([0082] heat treatment time and [0085]). Ng teaches the heating process to remove the polymer ranges from 36 seconds to 2 hours (Ng [0082] heat treatment time). Additionally, Ng suggests longer heating times to preserve the 3D structure may be used. 
The ranges 36 seconds to 2 hours and 1-24 hours overlap. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05 I. Thus the claim is obvious. 

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”), Gibson (“Additive Manufacturing Technologies Chapter 10 Direct Write Technologies”), and Husovska (“Printing Ink Formulations”).
Claim 13: Panat teaches techniques for additive manufacturing with nanoparticles to make a 3D hierarchical porous structure (Panat Title, Abstract, Fig. 4, [0005] mesoscale 10 um to about 250 um, and [0017]). 
Panat teaches nanoparticles are part of the feedstock (Panat [0030] nanoparticles) and does not suggest any reason why different particles wouldn’t work together. Panat teaches a product with 
Panat teaches a deposition head through which ink is applied in an additive manufacturing process (Panat [0033] Deposition head); annealing the 3D structure to remove the binder and to form an alloyed 3D structure (Panat [0044] annealing and [0021] compliant interconnects); and a microprocessor which would control the mesoscale pores digitally (Panat [0034] microprocessor). Panat provides several specific embodiments that include a laser deposition process (e.g. selective laser sintering), figures 1-4. Panat is open to other additive manufacturing processes as Panat provides an expansive definition of “additive deposition” and teaches certain embodiments include hardening or curing deposited materials which is a feature of inks (Panat [0017] and [0029]). However, Panat does not specify if the additive manufacturing process deposits a filament or is a direct ink writing process which would include filament deposition. 
Gibson is an overview of various additive manufacturing process covering basic design elements of each of the major categories, strengths/weaknesses of the various processes, and applications. Gibson includes chapters on powder bed fusion (selective laser sintering similar the specific embodiments pictured in Panat figures 1-4) and direct writing processes which includes beam deposition, direct printing, extrusion-based and other AM processes at small scales (less than 50 um), Gibson chapters 5 and 10. Gibson teaches ink based direct writing processes have two main modes continuous filament writing and droplet jetting (Gibson 10.3 page 260 and figure 10.1 page 261). A nozzle is employed in the both modes, see 10.3.1 and figure 10.2. Gibson teaches that after deposition the inks need to be “transformed” by the environment or an external source of heat (Gibson page 261), this appears to mean that the inks are cured after deposition. Curing a deposited material is one of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the additive deposition process of Panat by including a continuous filament writing ink based direct write system with appropriate curing means as taught by Gibson since Panat teaches that curing/hardening based systems are a useful embodiment and Gibson teaches several advantages to ink based direct write systems including flexibility and low cost.

Panat teaches that the final structure is hierarchical, specifically it has mesoscale and nanoscale (Abstract controlled hierarchical porosity at multiple levels). The multiple levels of porosity are caused by depositing layers to define mesoscale pores and then fully curing the structure post deposition to achieve nanoscale porosity (fully cured Abstract and Fig. 4 & 5H). Panat teaches a step of fully curing the final structure to create nanoporosity but does not teach a de-alloying operation (Panat Abstract). Although the step of fully curing the structure makes use of an analogous removal technique by exploiting an intrinsic material property difference.
Fujita teaches a method of de-alloying metal to create two distinct porosity ranges (Abstract). Fujita teaches that each pore size range can be tuned to control the properties of the material and that hierarchal nanoporous metals are used in various areas including molecular detection, catalysis, and 3D graphene synthesis (Fujita Abstract). Fujita teaches that de-alloying is used for hierarchical pore formation (Fujita Abstract). Fujita teaches a de-alloying method which forms pores in two distinct size ranges (Fujita Figures 8 and 10f). Fujita labels this as hierarchical pore fabrication via de-alloying. Fujita in 2.4 Hierarchical pore formation states “a hierarchical structure with various pore sizes can be utilized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Panat by adding any of the de-alloying steps or substituting the fully curing step with any of the de-alloying steps in order to create a hierarchical nanoporous structure because Fujita teaches, advantageously, mass transport can be increased while maintaining a large surface area to volume ratio by forming multiple levels of pores (Fujita 2.4 Hierarchical pore formation).
Fujita provides one of the example de-alloying methods has process parameters including concentrated nitric acid and 1 hour duration. This meets the limitation as concentrated would reasonably higher than 1%. 
Panat does not teach if the ink has a binder. 
Husovska reviews printer inks including conductive and 3D printing inks (Husovska Title, Introduction, 3D printing page 42 and functional inks may be conductive page 41). Husovska states on page 41 “Usually, hot melt inks employing thermoplastic polymers are involved in formulation of 3D printing inks”, on page 50 “Inks contain three basic components: colorants, resins or binders, and solvents” and on page 50 functional inks “Pigments in graphic inks are replaced by metal particles or precursors of metal particles”. Husovska on page 44 section 3.2.2 Polymers/resins teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ink of Panat by adding a binder in order to hold the ink together or hold the metal nanoparticles on the substrate (Husovska page 44 3.2.2 Polymers/resins).

Claim 14: Panat teaches nanoparticles are part of the feedstock (Panat [0030] nanoparticles) and does not suggest any reason why different particles wouldn’t work together. Panat teaches a product with multiple metals, the product would require a feedstock with two types of metal nanoparticles (Panat [0021] compliant interconnects made of tin-copper and [0032] silver).
Panat does not teach if the ink has a binder. 
Husovska teaches that an “ink” as used in the art would require a binder (Husovska page 50). Husovska on page 44 section 3.2.2 Polymers/resins teaches that resins/binders bring properties to the ink including holding the ink together, facilitating solvent release, and holding pigment (or metal particles) to the substrate. Husovska teaches the binder is burned out (Husovska page 51 burned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ink of Panat by adding a binder in order to hold the ink together or hold the metal nanoparticles on the substrate (Husovska page 44 3.2.2 Polymers/resins).

Claims 18: Panat teaches techniques for additive manufacturing with nanoparticles to make a 3D hierarchical porous structure (Panat Title, Abstract, Fig. 4, and [0005] mesoscale 10 um to about 250 um and [0017]).

Panat provides several specific embodiments that include a laser deposition process (e.g. selective laser sintering), figures 1-4. Panat is open to other additive manufacturing processes as Panat provides an expansive definition of “additive deposition” and teaches certain embodiments include hardening or curing deposited materials which is a feature of inks (Panat [0017] and [0029]). However, Panat does not specify if the additive manufacturing process deposits a filament or is a direct ink writing process which would include filament deposition. 
Gibson is an overview of various additive manufacturing process covering basic design elements of each of the major categories, strengths/weaknesses of the various processes, and applications. Gibson includes chapters on powder bed fusion (selective laser sintering similar the specific embodiments pictured in Panat figures 1-4) and direct writing processes which includes beam deposition, direct printing, extrusion-based and other AM processes at small scales (less than 50 um), Gibson chapters 5 and 10. Gibson teaches ink based direct writing processes have two main modes continuous filament writing and droplet jetting (Gibson 10.3 page 260 and figure 10.1 page 261). A nozzle is employed in the both modes, see 10.3.1 and figure 10.2. Gibson teaches that after deposition the inks need to be “transformed” by the environment or an external source of heat (Gibson page 261), this appears to mean that the inks are cured after deposition. Curing a deposited material is one of the alternative embodiments suggested by Panat. Gibson teaches that the rheological properties of the ink are an important design consideration, see Gibson page 260 “Important rheological properties of DW 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the additive deposition process of Panat by including a continuous filament writing ink based direct write system with appropriate curing means as taught by Gibson since Panat teaches that curing/hardening based systems are a useful embodiment and Gibson teaches several advantages to ink based direct write systems including flexibility and low cost.

Panat teaches that the final structure is hierarchical, specifically it has mesoscale and nanoscale pores (Panat Abstract controlled hierarchical porosity at multiple levels). The multiple pore size ranges are caused by depositing layers to define mesoscale pores and then fully curing the structure post deposition to achieve nanoscale porosity (Panat Abstract fully cured and Fig. 4 & 5H). Panat teaches a step of fully curing the final structure to create nanoporosity but does not teach a de-alloying operation (Panat Abstract). Although the step of fully curing the structure makes use of an analogous removal technique by exploiting an intrinsic material property difference.
Fujita teaches a method of de-alloying metal to create differing porosity (Abstract). Fujita teaches that each pore size range can be tuned to control the properties of the material and that hierarchal nanoporous metals are used in various areas including molecular detection, catalysis, and 3D graphene synthesis (Fujita Abstract). Fujita teaches that de-alloying is used for hierarchical pore formation (Fujita Abstract). Fujita teaches a de-alloying method which forms pores in two distinct size ranges (Fujita Figure 8 and 10f). Fujita labels this as hierarchical pore fabrication via de-alloying. Fujita in 2.4 Hierarchical pore formation states “a hierarchical structure with various pore sizes can be utilized for smooth mass transport combined with a large surface area”. Fujita provides an overview of three de-alloying processes in addition to the novel process they propose (Fujita 2.4 Hierarchical pore formation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Panat by adding any of the de-alloying steps or substituting the fully curing step with any of the de-alloying steps in order to create a hierarchical nanoporous structure because Fujita teaches, advantageously, mass transport can be increased while maintaining a large surface area to volume ratio by forming multiple levels of pores (Fujita 2.4 Hierarchical pore formation).
Fujita provides one of the example de-alloying methods has process parameters including concentrated nitric acid and 1 hour duration. This meets the limitation as concentrated would reasonably higher than 1%.
Panat does not teach if the ink has a binder. Husovska provides evidence that an “ink” as used in the art requires a binder (Husovska page 50). 
Husovska reviews printer inks including conductive and 3D printing inks (Husovska Title, Introduction, 3D printing page 42 and functional inks may be conductive page 41). Husovska states on page 41 “Usually, hot melt inks employing thermoplastic polymers are involved in formulation of 3D printing inks”, on page 50 “Inks contain three basic components: colorants, resins or binders, and solvents” and on page 50 functional inks “Pigments in graphic inks are replaced by metal particles or precursors of metal particles”. Husovska on page 44 section 3.2.2 Polymers/resins teaches that resins/binders bring properties to the ink including holding the ink together, facilitating solvent release, and holding pigment (or metal particles) to the substrate. Husovska teaches the binder is burned out (Husovska page 51 burned off). 

The limitation of “a single de-alloying operation” appears to be met as the claim is open to multiple single de-alloying operations (comprising vs. consisting) and the scope of operation is not strictly limited to only a single aqueous bath based on the language in specification.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panat US PG Pub 2016/0167132 in view of Fujita (“Hierarchical nanoporous metals as a path toward the ultimate three-dimensional functionality”), Gibson (“Additive Manufacturing Technologies Chapter 10 Direct Write Technologies”), and Husovska (“Printing Ink Formulations”) as applied to claims 13 and 18 above, and further in view of Ng US PG Pub 2017/0252974. 
Claims 15 and 19: Panat in view of Fujita Husovska renders obvious all the limitations of claims 13 and 18. Panat teaches other suitable processes can be performed including annealing (Panat [0044]). Panat teaches that a polymeric sacrificial layer can be applied between layers and can be later removed by burning (Pant [0041] sacrificial material, polymer, and removable via heating). 
Panat does not specify the temperature of the annealing step. Panat’s silence on the temperature makes clear that the exact nature is not critical to the outcome of the method or viability of the final product. It is thus necessary for one of ordinary skill in the art to look to the prior art to determine a suitable temperature, rendering obvious any known and suitable temperature such as that of Ng (Ng [0082] and [0085]). Ng teaches a 3D printing method with the build material consisting of inorganic particles and polymers (Ng Abstract and Fig. 2B). Ng teaches an annealing step to remove the polymeric compound by decomposition at a temperature of 1 to 300 C below the melting point of the 
The ranges 1 to 300 C below the melting point and 70-99% of the melting point would overlap significantly for most metals or metal alloys. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See MPEP 2144.05 I. Thus, the claims are obvious. 
Claims 16 and 20: Panat in view of Fujita renders obvious all the limitations of claims 13 and 18. Panat teaches other suitable processes can be performed including annealing (Panat [0044]).
Panat does not specify the duration of the annealing step. Panat’s silence on the duration makes clear that the exact nature is not critical to the outcome of the method or viability of the final product. It is thus necessary for one of ordinary skill in the art to look to the prior art to determine a suitable duration, rendering obvious any known and suitable time such as that of Ng (Ng [0082] heat treatment time and [0085]). Ng teaches the heating process to remove the polymer ranges from 36 seconds to 2 hours (Ng [0082] heat treatment time). Additionally, Ng suggests longer heating times to preserve the 3D structure may be used. 
The ranges 36 seconds to 2 hours and 1-24 hours overlap. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05 I. Thus, the claims are obvious.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heinl, Cellular Ti–6Al–4V structures with interconnected macro porosity for bone implants fabricated by selective electron beam melting. This reference is relevant for its 
Corcoran, Effects of Metallurgical Variables on Dealloying Corrosion. This reference provides a discussion and overview of the de-alloying field. Of particular note is figure 1 depicting two layers of porosity after one aqueous bath and page 289 cols 2-3 discussing the common acceptance that bicontinuous metal void phases are created by this process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734               

/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736